       Case 3:20-cv-05228-MAS-ZNQ Document 42 Filed 08/27/20 Page 1 of 1 PageID: 388
       Ruggirello Ltr to Pltf re




                                                                  State of New Jersey
PHILIP D. MURPHY                                               OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                                         124 Halsey Street                                        MICHELLE L. MILLER
   Lt. Governor                                                             P.O. Box 45029                                              Director
                                                                         Newark, NJ 07101

                                                                         August 27, 2020

              Via ECF Only
              Honorable Michael A. Shipp, U.S.D.J.
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State Street Room 2020
              Trenton, NJ 08608

                                          Re: New Jersey Second Amendment Society, et al. v. Murphy, et al.
                                                Docket No. 3:20-cv-05228

              Dear Judge Shipp:

                      This office represents State Defendants in the above referenced matter. State Defendants’
              response to the Complaint in this matter is currently due tomorrow, August 28, 2020. Plaintiffs
              have consented to extend State Defendants’ time to respond to the Complaint by fourteen (14)
              days to September 11, 2020 to allow for continued settlement negotiations.

                                   Thank you for your continued courtesies in this matter.

                                                                               Respectfully submitted,

                                                                               GURBIR S. GREWAL
                                                                               ATTORNEY GENERAL OF NEW JERSEY

                                                                      By: /s/ Deborah A. Hay
                                                                            Deborah A. Hay
                                                                            Deputy Attorney General

              cc: All Counsel of Record                     (Via ECF)




                                                  124 HALSEY STREET• TELEPHONE: 973-648-3573• FAX: 973-648-7782
                                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
